ACCEPTED
                                                                                        06-15-00009-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  11/13/2015 3:25:13 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK


                           NO. 06-15-00009-CV
                     IN THE COURT OF APPEALS FOR THE
                                                                      FILED IN
                         SIXTH DISTRICT OF TEXAS               6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                              AT TEXARKANA                     11/13/2015 3:25:13 PM
                                                                    DEBBIE AUTREY
                                                                        Clerk
DENNIS RAYNER and JOE TEX XPRESS, INC.,                                 Appellants,

V.

KRISTA DILLON,                                                            Appellee.

               UNOPPOSED THIRD MOTION TO EXTEND TIME
                    FOR FILING BRIEF OF APPELLEE

TO THE HONORABLE COURT OF APPEALS:

      Appellee, KRISTA DILLON, files this unopposed motion requesting an

extension of time to file her Brief of Appellee, and would show unto the Court the

following:

                                         I.

      This is Appellee’s third request for an extension of time in which to file her

brief. Appellee’s brief is due to be filed on November16, 2015.

                                        II.

      The undersigned counsel has had other commitments which required his

attention and made him unable to adequately complete research necessary to finalize

Appellee’s brief by the due date. Those matters include:
       1.      Preparation of the Brief of Appellant in Michael D. Lee v. The
               Rogers Agency, C. Michael Rogers and New York Life Insurance
               Company; No. 06-15-00037-CV in this Court;

       2.      Serving as mediator in Mary Quinn v. Brookshire Grocery Company;
               Cause No. 37664 in the 76th/276th District Court of Titus County,
               Texas;

       3.      Preparation for and attendance at pretrial in Hyan Dae Lee d/b/a
               Lakeway Country Store v. B & J Equipment, Ltd. and Stephen Scott;
               Cause No. 13C1003-202 in the District Court of Bowie County,
               Texas;

       4.      Serving as mediator in Suyapa Banchs and Jennifer Tatiana Banchs
               v. Rogue Resources, Inc. d/b/a Eastex Crude Company, et al; Cause
               No. CV-13-2229 in the District Court of Camp County, Texas;

       5.      Serving as mediator in Tamara K. Warwick, Individually and as
               Next Friend of Mariah Harvey, a Minor Child; and Samara Harvey,
               Individually v. Linda Spencer Campbell; Cause No. 12C0071-102
               in the District Court of Bowie County, Texas;

       6.      Serving as court-appointed mediator in Hopkins & Raines, Inc. v.
               Lakeland Motors d/b/a Lakeland Chrysler Dodge Jeep; Civil Action
               No. 5:14-cv-00110-RWS-CMS in the United States District Court,
               Eastern District of Texas, Texarkana Division; and

       7.      Serving as mediator in Kathleen Hill v. Centerpoint Energy; Cause
               No. 14-C-1082-CCL in the County Court at Law of Bowie County,
               Texas.

       Further, the Reporter’s Record in this case comprises 17 volumes and due to

the above commitments counsel has been unable to devote sufficient time in

reviewing the record in order to prepare Appellee’s brief.




Unopposed Third Motion to Extend Time for Filing Brief of Appellee – Page 2
                                                III.

       Therefore, Appellee would request an extension of thirty (30) days in which

to file her brief. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellee, KRISTA DILLON,

prays that the time for filing her appellate brief be extended thirty (30) days until

December 16, 2015.

                                              Respectfully submitted,


                                                /s/ John R. Mercy
                                              John R. Mercy
                                              Texas State Bar No. 13947200
                                              MERCY p CARTER p TIDWELL, L.L.P.
                                              1724 Galleria Oaks Drive
                                              Texarkana, TX 75503
                                              Telephone: (903) 794-9419
                                              Facsimile: (903) 794-1268
                                              E-mail: jmercy@texarkanalawyers.com

                                              Brent Goudarzi
                                              Texas State Bar No. 00798218
                                              GOUDARZI & YOUNG
                                              P.O. Box 910
                                              Gilmer, TX 75644
                                              Telephone: (903) 843-2544
                                              Facsimile: (903) 843-2026
                                              Email: brent@goudarzi-young.com

                                              ATTORNEYS FOR APPELLEE


Unopposed Third Motion to Extend Time for Filing Brief of Appellee – Page 3
                              CERTIFICATE OF CONFERENCE

       I have contacted Samuel V. Houston, III, Attorney for Appellants, regarding
the relief sought by this motion and he has no objection to the motion.

                                                /s/ John R. Mercy
                                              John R. Mercy



                                 CERTIFICATE OF SERVICE

      I hereby certify that on November 13, 2015, the foregoing Unopposed Third
Motion to Extend Time for Filing Brief of Appellee was served on all counsel of
record for Appellants by the Electronic Service Provider as follows:

       Mr. Samuel V. Houston, III
       HOUSTON DUNN, PLLC
       4040 Broadway, Suite 440
       San Antonio, TX 78209
       Email: sam@hdappeals.com

       Mr. Bryan P. Reese
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: breese@feesmith.com

       Ms. Jennifer M. Lee
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: jlee@feesmith.com

                                                         /s/ John R. Mercy
                                                      John R. Mercy



Unopposed Third Motion to Extend Time for Filing Brief of Appellee – Page 4